FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                      UNITED STATES COURT OF APPEALS                May 8, 2020
                                                               Christopher M. Wolpert
                                    TENTH CIRCUIT                  Clerk of Court


 JAMES JULIAN SALAZAR,

          Plaintiff - Appellant,

 v.                                                     No. 20-1023
                                            (D.C. No. 1:19-CV-03269-LTB-GPG)
 LT. WHISKER, Inmate Services                            (D. Colo.)
 Supervisor; TERRI WOOD,
 Mailroom Supervisor,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before HARTZ, BALDOCK, and CARSON, Circuit Judges. **


      At last report, Plaintiff James Julian Salazar was a prisoner in the custody of

the Arapahoe County Detention Facility in Centennial Colorado. Plaintiff filed a

§ 1983 complaint, pro se, asserting two claims that alleged a violation of his federal

due process rights.      The first claim, against Defendant Whisker, arose out of



      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case therefore is
ordered submitted without oral argument.
Plaintiff’s inability to access information from his former inmate account regarding

a pending lawsuit against detention center officials. The second claim, against

Defendant Wood, arose out of an instance where his “legal mail” was opened outside

his presence. In a report and recommendation (R&R), a magistrate judge concluded

Plaintiff’s first claim did not state an arguable claim for a deprivation of property or

denial of court access under the Due Process Clause. The judge reasoned Defendant

Whisker’s lack of care in deleting files from Plaintiff’s account while in the process

of merging duplicate accounts amounted to nothing more than negligence. The

magistrate judge further noted that unauthorized deprivations of a prisoner’s property

do not violate due process where adequate state post-deprivation remedies are

available to the prisoner. As to Plaintiff’s second claim the court explained that an

isolated incident of opening a prisoner’s legal mail outside the prisoner’s presence

does not violate the Constitution. The district court adopted the R&R and dismissed

Plaintiff’s constitutional claims with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)

without requiring Defendants to answer. Plaintiff appealed but in his opening brief

challenges only the district court’s dismissal of his first claim. So we deem any

challenge to his second claim waived. Our jurisdiction to review this matter arises

under 28 U.S.C. § 1291 and our review is de novo.

      Suffice to say we have carefully reviewed the record, the applicable law and

Plaintiff’s arguments, and conclude the district court properly resolved this


                                           2
controversy. “[W]hen a [district] court accurately takes the measure of a case and

articulates a cogent rationale, it serves no useful purpose for [us] to write at length.”

Metro. Life Ins. Co. v. Zaldivar, 413 F.3d 119, 120 (1st Cir. 2005) (Baldock, J.,

sitting by designation) (quoting Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st

Cir. 2002)). Thus, we affirm the district court’s judgment for substantially the

reasons set forth on Plaintiff’s first claim in the magistrate judge’s R&R. We add

only that the district court’s dismissal of Plaintiff’s first constitutional claim with

prejudice shall not be construed in any manner to hinder Plaintiff’s ability to seek

post-deprivation relief under Colorado state or administrative law.

      Accordingly, Plaintiff’s motion to proceed on appeal in forma pauperis is

GRANTED and the judgment of the district court is AFFIRMED.

                                         Entered for the Court,



                                         Bobby R. Baldock
                                         United States Circuit Judge




                                           3